



COURT OF APPEAL FOR ONTARIO

CITATION: AMT Finance Inc. v. LaFontaine, 2018 ONCA 213

DATE: 20180302

DOCKET: M48420 (C64239)

Juriansz, Miller and Nordheimer JJ.A.

BETWEEN

AMT Finance Inc.

Plaintiff/Respondent

and

Sonia LaFontaine, 2186704 Ontario Inc., and 
    1843286 Ontario, Inc.

Defendants/Appellants

Edward L. DAgostino, for the respondent

Sonia LaFontaine, acting in person

Arthur Scott L. Froom, acting in person (via
    videoconference)

Heard and released orally: February 28, 2018

REASONS
    FOR DECISION

[1]

Mr. Froom seeks to review the decision of Huscroft J.A. that denied him
    the opportunity to act for the corporate appellants pursuant to Rule 15. We
    would not interfere with the decision reached by Huscroft J.A.

[2]

First, the decision in question is a matter of discretion and Mr. Froom
    has failed to identify any palpable and overriding error in the conclusion
    reached.

[3]

Second, Mr. Froom has demonstrated, through the material that he has
    filed on this review, along with what he has attempted to file, that he is not
    capable of representing the corporations adequately or of assisting this court
    in the appeal.

[4]

His material is voluminous, but entirely unfocused, as is the relief
    that he seeks. Further, his oral submissions were similarly unfocused and often
    irrelevant to the core issues raised by his request for a review.

[5]

Finally, Mr. Frooms reliance on the endorsement of Feldman J.A. is
    misplaced. Feldman J.A. permitted Mr. Froom to appear on behalf of the
    corporations on a single motion. It appears that other judges have also
    permitted him to do so in the past. However, each proceeding must be considered
    on its own merits.

[6]

The application is dismissed.

[7]

Costs payable to the respondent in the fixed amount of $3,000, all
    inclusive.

R.G. Juriansz J.A.

B.W. Miller J.A.

I.V.B. Nordheimer J.A.


